DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 7-14, and 16-21 are pending in the application. 
Applicant’s amendment to the claims, filed on January 5, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on January 5, 2021 in response to the non-final rejection mailed on September 8, 2020 have been fully considered.

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2019.
Claims 1, 2, 4, 7, 8, and 16-21 are being examined on the merits with claims 1, 2, 4, and 16-19 being examined only to the extent the claims read on the elected species of SEQ ID NO: 2. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As amended, the claims are drawn to (in relevant part) a detergent composition suitable for laundry or automatic dishwashing comprising a polypeptide having protease activity and one or more detergent components comprising a surfactant, wherein the polypeptide is selected from the group consisting of: 
(a)	a polypeptide having an amino acid sequence that has at least 90% sequence identity to amino acids 1 to 288 of SEQ ID NO: 2, and 
(b)	a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 90% sequence identity to nucleotides 377 to 1240 of SEQ ID NO: 1,
wherein the detergent composition is in the form of a bar, a homogenous tablet, a tablet having two or more layers, a regular or compact powder, a granule, a paste, a gel, or a compact or a concentrated liquid.
Claim Interpretation: According to the specification, “’detergent composition’…[is] used in reference to mixtures which are intended for use in a wash medium for the cleaning of soiled objects” (p. 5, lines 18 and 19). In this case, the recitation of “detergent composition suitable for laundry or automatic dishwashing” is interpreted as 
Further according to the specification, a protease comprising the amino acid sequence of SEQ ID NO: 2 and encoded by SEQ ID NO: 1 is derived from a Lecanicillium sp. fungus (e.g., p. 2, lines 19 and 20). The recited polypeptide having protease activity is interpreted as encompassing a naturally occurring polypeptide. 
The specification describes surfactants at the paragraph bridging pp. 29 and 30, however, there is no limiting definition of “surfactant”. As such, the recitation of “one or more detergent components comprising a surfactant” is considered to be unlimited with respect to the surfactant and is interpreted as encompassing a naturally occurring surfactant. 
The specification fails to provide a limiting definition for “a compact or a concentrated liquid” and this limitation is considered to encompass a liquid, including, e.g., water, with a relatively higher amount of solute (polypeptide and/or surfactant) as compared to the same liquid with a relatively lower amount of the same solute. 
Given a broadest reasonable interpretation in light of the specification, including the specification’s broad definitions of “detergent composition” and “surfactant”, the detergent composition of claims 1, 2, 4, 7, 8, and 16-21 is considered to encompass a combination of a naturally occurring polypeptide having protease activity, a naturally occurring surfactant, in “a compact or a concentrated liquid”, e.g., water, and optionally including another naturally occurring enzyme as encompassed by claim 7 or a naturally occurring compound encompassed by claim 8, e.g., a naturally occurring polymer. 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring polypeptide, a naturally occurring surfactant, and “a compact or a concentrated liquid”, e.g., water, each of which is a law of nature or a natural phenomenon (a natural product). There is no evidence of record of a naturally occurring counterpart to the claimed combination, so the combination is compared to the individual components as they occur in nature (see MPEP 2106.04(c).II.A). There is no indication in the specification or evidence of record that the individual components of a naturally occurring polypeptide having protease activity and a naturally occurring surfactant in the form of “a compact liquid or a concentrated liquid” has any characteristics (structural, functional, or otherwise) that are different from the corresponding individual components as each occurs in nature. Furthermore, there is no indication in the specification or evidence of record that combining these components in the form of “a compact or a concentrated liquid” changes the structure, function, or other properties of the polypeptide and surfactant. In other words, the overall combination of polypeptide and surfactant in the form of “a compact or a concentrated liquid” in the claimed composition does not render the resulting composition different from each of the individual components. Thus, the detergent composition of claims 1, 2, 4, 7, 8, and 16-21 is not considered to have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the detergent composition of claims 1, 2, 4, 7, 8, and 16-21 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. Although the claims recite “detergent” with respect to the “composition” and further recite “suitable for laundry or automatic dishwashing”, as noted above, these limitations are interpreted as intended use limitations and do not otherwise affect the structure and/or function of the claimed composition. 
Patent Eligibility Analysis Step 2B: The claims only recite the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the rejection focuses only on the recited components of the enzyme, surfactant, and the liquid and fails to consider all of the claim elements as a whole, particularly the limitations of “detergent composition”, “suitable for laundry or dishwashing”, and especially “form”. The applicant argues that when viewed as a whole with the remainder of the above claimed components from the perspective of a skilled artisan, the claimed detergent composition has both structural and functional characteristics that are markedly different from the individual components of the enzyme, surfactant, and liquid as each occurs in nature.
The applicant argues the term “form” with respect to the recited liquid necessarily imparts a structural characteristic to the claimed “detergent component”. According to 
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, the examiner has fully considered all claim limitations in the patent eligibility analysis. As noted above, the recitation of “detergent composition suitable for laundry or automatic dishwashing” is interpreted as an intended use limitation of the claimed composition and does not otherwise structurally and/or functionally limit the claimed composition. 
As to the recitation of “form”, while the applicant takes the position that this term imparts a markedly different structural characteristic, the applicant’s position appears to be based on a purely semantic argument (i.e., a definition of the term “form”). However, the term “form” has a plurality of definitions including “one of the different modes of existence…of a particular thing” (see Merriam-Webster online dictionary definition of e.g., water, with a relatively higher amount of solute (polypeptide and/or surfactant) as compared to the same liquid with a relatively lower amount of the same solute. There is no indication in the specification or evidence of record that the individual components (i.e., a naturally occurring polypeptide having protease activity and a naturally occurring surfactant in the form of “a compact liquid or a concentrated liquid”) has any characteristics (structural, functional, or otherwise) that are different from the corresponding individual components as each occurs in nature. Furthermore, there is no indication in the specification or evidence or record that combining these components in the form of “a compact or a concentrated liquid” changes the structure, function, or other properties of the polypeptide and surfactant. In view of the evidence of record, the term “form” in the context of the claims fails to impart a markedly different characteristic beyond what occurs in nature.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:

Claims 9-14 are withdrawn from consideration.
Claims 1, 2, 4, 7, 8, and 16-21 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656